Citation Nr: 1756609	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-04 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE


Entitlement to service connection for residuals or complications from a defective intrauterine device (IUD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that-in pertinent part, denied the benefit sought on appeal.

In November 2012, the Veteran testified at a Board hearing via video conference before the undersigned. A transcript of the hearing testimony is associated with the claims file.

In December 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) so the aforementioned hearing could be scheduled. The case was remanded again in October 2015 for additional development.

The August 2008 rating decision also denied entitlement to service connection for a right shoulder disorder. While the case was on remand, in a March 2016 rating decision, the AOJ granted service connection for the post-operative residuals and assigned a 10-percent rating, effective in June 2007. There is no indication that the Veteran has appealed wither the assigned rating or effective date. Hence, that issue is not before the Board and will not be addressed in the decision below. 

FINDING OF FACT

The weight of the evidence of record is against a finding that the Veteran has currently diagnosed residuals due to a defective IUD inserted during active service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for residuals from a defective IUD, to include abdominal pain and repeat infections, have not been met. 38 U.S.C. §§ 1110, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the August 2008 rating decision, via a January 2008 letter, 
VA provided the Veteran with notice.  Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs), non-VA, and 
VA treatment records, including the VA examination reports are in the claims file. Further, as noted above, the Board remanded the case for additional development, to include an examination, which was substantially complied with. As such, the Board will proceed to the merits of the appeal.

Governing Law and Regulations

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology. See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

In her written submissions and her hearing testimony, the Veteran asserts that she had an IUD inserted during her active service which, after placement, broke into pieces. She asserts further that part of the broken device was removed while she was in service, and that she was not aware that there still were retained fragments until years later, after her separation from active service, additional pieces were discovered and remove after the birth of one of her children. She asserts that she has contracted repeat infections as a result, to include from scar tissue. See 01/16/2008 VA Form 21-4138; 11/08/2012 Hearing Testimony, p. 12 et seq.

STRs dated in June 1974 note the Veteran's complaints of nausea and intermittent pain through the right upper quadrant (RUQ), without vomiting, since three days earlier. It was noted that an IUD had been removed three days earlier because of pain and bleeding. The Veteran's personal medical history was significant for a C-section. The sole positive finding revealed on clinical examination was tenderness at the RUQ without rebound or guarding. Pelvic examination revealed massive vaginal discharge; the uterus was non-tender; and, the adnexa negative. The clinical record notes that the Veteran's diagnosis on discharge abdominal pain of unknown etiology. (11/09/2015 STR-Medical, 1st entry, p. 5) A November 1974 Report of Medical Examination For PCS reflects that the Veteran's genitourinary system and vaginal were normal. Id., 2nd entry, p. 8. Block 73, however, reflects that the Veteran was being seen in the medical clinic for a workup for nausea and vomiting.  A Report of Medical History for that examination is not of record.

The June 2013 VA examination report reflects that the examiner reviewed the claims file as part of the examination of the Veteran. Based on the Veteran's lay reported history, review of the claims file, and the examination results, the examiner entered a diagnosis of chronic recurrent vulvovaginal candidiasis. The examiner noted the entries in the VA outpatient records that recorded the Veteran's complaints of abdominal symptoms that felt like menstrual cramps. The examiner also noted the Veteran's report of having an IUD in service but, after being raped twice, it broke into pieces. She reported further that she got infections as a result, and that she developed scar tissue which in turn also caused her to contract infections, to include frequent yeast infections. She complained of bilateral pelvic pain. 

The examiner noted that the sole symptom the Veteran had that were related to a gynecological condition was vulvovaginal itching with off-and-on discharge with episodes of candidiasis. The examiner noted that the Veteran had no need for any treatment for a current vaginal disorder, and that the Veteran's current state was natural menopause. The examiner noted further that the Veteran had urinary incontinence/leakage but that it was not due to a gynecological condition. The examiner noted that physical examination of the Veteran revealed normal female genitalia without lesion. The vaginal walls were pale, and a small amount of white vaginal discharge was noted. The cervix was without lesion. The bimanual uterus was not palpable, and the adnexa was non-tender and without mass. The examiner noted that past diagnostic tests the Veteran had undergone related to renal complaints. 

Following the examination, the examiner opined that it was not at lease as likely as not that the Veteran's diagnosed chronic recurrent vulvovaginal candidiasis, which was diagnosed in 2011, was causally related to her active service.  Instead this was found to be due to vaginal mucosal changes associated with menopause. The examiner noted that review of the Veteran's STRs did not reveal any entries related to a broken IUD or a defective IUD. In light of that fact, the examiner opined that the chronic recurrent vulvovaginal candidiasis was not due to the Veteran's claimed in-service event. The examiner also noted that there was no evidence of chronic scarring. (06/20/2013 VA Examination)

As noted, the Board remanded the case in October 2015 for an addendum from the examiner because the examiner did not specifically address the entry in the STRs that noted that the Veteran's IUD was removed.  The January 2016 addendum reflects the examiner's opinion that it was not at least as likely as not that the Veteran's current vulvovaginal candidiasis is related to pain and excess bleeding complications with her IUD and having to have it removed in service. The examiner opined that, instead, it was at least as likely as not that the current vulvovaginal candidiasis was due to factors such as postmenopausal hormonal changes, vaginal atrophy, and over-use of antibacterials. The examiner then noted entries that noted the Veteran's use of antibacterial detergents and antibacterial to wash her vaginal area. The examiner also noted that vulvovaginal candidiasis was not caused by pain and excess bleeding complications with IUD use. (01/26/2016 VA Examination)

The Board notes that the examiner again noted that available medical records showed no documentation of an IUD implantation in this Veteran. On its face, the finding appears contradictory with the examiner's notation and consideration of the entry in the STRs that an IUD was removed in active service. Hence, the Board finds that the most reasonable four-corners reading of the examiner's comment is that she meant to state that the Veteran's post-service medical records, to include current VA outpatient records, do not contain any evidence of such a procedure. The examiner considered the Veteran's lay history and the evidence of record, and provided an explanation and rationale for her opinion, to include a likely etiology. Hence, the Board finds the opinion highly significant and affords it significant weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges the Veteran's personal opinion to the contrary. There are certain limited circumstances where a lay person may opine on etiology. The Board makes this determination on a case-by-case basis. See Jandreau, 492 F. 3d 1372. In this case, the Board finds that opining on the etiology of a female gynecological condition requires medical training. See 38 C.F.R. § 3.159(a). There is no evidence that the Veteran has any medical training. Hence, her opinion on the issue is not probative.

In light of all of the above, the Board finds that the preponderance of the evidence is against the claim. 38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the 
doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for residuals or complications from a defective IUD is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


